DETAILED ACTION

1.	This communication is being filed in response to the submission having a mailing date of (12/28/2020) in which a (3) month Shortened Statutory Period for Response has been set.  

    Notice of Pre-AIA  or AIA  Status

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                            Acknowledgements

3.	The Examiner undersigned would like to thank Atty. A. Han (Reg. No. 60,266) for the new list of amendments provided, clearly stated remarks and observations. 

3.1.	Upon entry, claims (1 -19) remain pending on this application, of which independent claims (1, 18 and 19) were amended.
 
Response to Arguments

5.	Applicant's remarks/arguments and new list of claims received on (12/28/2020) have been reviewed and considered.

5.1.	Examiner considers that the combined PA on record, as a whole and in details, teaches the prev. and the newly amended set of features as claimed that for the most part were very well-known and used in the art, way before the invention was made/filed. 

5.2.	As a matter of claim interpretation, the Patent Office gives the claims their broadest reasonable interpretation consistent with the specs. See “In re Morris,” 127 F.3d 1048, 1054
(Fed. Cir. 1997); see "In re Am. Acad. Of Sci. Tech Ctr”, 367 F.3d 1359, 1369; Fed. Cir.2004.

5.3.	Regarding Applicant’s arguments/remarks the Examiner considers;

5.3.1.	Applicant argues a failure to disclose the new list of amendments provided, including the features (…a merge list having plurality of candidates derived using MV data; [page. 10]); examiner respectfully disagrees because under the broadest reasonable interpretation (BRI) doctrine, consistent with the instant specs and the common knowledge of one of one skilled in the art, at least Oh teaches generate a merge list using both spatial/Intra (s210) and/or temporal/Inter (s220) predictions, where Inter prediction is derived from plurality of motion vectors (MV); [Oh; 7: 45]. 
	Lee et al. similarly teaches - generate a merge list employing plurality of intra and/or inter candidates, as described in at least Fig. 8; [Lee; 3: 65; 19: 50].

5.3.2.	Applicant further argues a failure to disclose the new added feature (…wherein the selected merge candidate is selected based on a signaled or parsed merge index); the examiner also disagrees because under the same BRI doctrine, both references teach the use of list indexation, attached into the slice-package, parsed at the decoder side for processing, as described in at least Fig. 1, [Lee; 8: 01]

NOTE: For further rationale and motivation addressing the new amended features, please refer to the Rejection section (6) for more details. 

5.3.3.	Finally the Office considers Applicant's arguments not persuasive, as applied rejection on record still read on the current claims, establishing the "Prima Facie" case of equivalent disclosure, on the basis of a one person of ordinary skills in the art would have recognized the similar elements shown, or the same structural similarities shown, wherein such methodology performs the same identical functions in substantially the same way, able to produce the same identical results. See also [MPEP - 2183, “Making a Prima Facie Case of Equivalence”]. See also [In re Bond, 910 F.2d 831, 833, 15 USPQ2d 1566, 1568 (Fed. Cir. 1990)]; …similar structure disclosure. See also [Kemco Sales, Inc. v. Control Papers Co., 208 F.3d 1352, 54 USPQ2d 1308 (Fed. Cir. 2000)] … identical function specified in the claim in substantially the same way.

       Claim Rejections
                                                               35 USC § 103

6.	In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.1.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness/nonobviousness.

6.2.	Claims (1 -19) are rejected under 35 U.S.C. 103 as being unpatentable over Oh; et al. (US 8,917,772; hereafter “Oh”) in view of Lee; et al. (WO2017/105097, where US 10,666,936 is used as translation paper). 

Claim 1. (Currently Amended) Oh discloses the invention substantially as claimed - A method for encoding or decoding a video picture, comprising: (e.g. a codec structure (encoder – Fig 1, decoder – Fig. 10), also employing a method-algorithm able to check availability of spatial merge candidates and a temporal merge candidate (Fig. 3), constructs a merge candidate list using available spatial and temporal merge candidates, and adds one or more candidates if the number of available spatial and temporal merge candidates is smaller than a predetermined number; [Summary; 2: 05].)
Oh further teaches - determining merge candidate data; (e.g. see intra/spatial (120) and inter (130) predictions, Fig. 2; [Oh; 5: 45]), and GO/NOGO merge determination (450); to use a combined prediction mode – as now claimed.
However, and for the purpose of further clarification, and in a similar filed of endeavor, Lee teaches – (e.g. a codec system (i.e. encoder - Fig. 2A and decoder - Fig. 1A), able to generate and check availability of spatial merge candidates and a temporal merge candidate, constructs a merge candidate list using available spatial and temporal merge candidates, as illustrated in at least Figs. 1B, 2B); [Lee; Col. 5 -12].)
when it is determined that the combined prediction mode is used: (e.g. see S140 and S230; Figs. 1B, 2B); [Lee])
generating an intra predictor for the current block based on a selected intra- prediction mode, (e.g. see S140; Fig. 1B; 2A; [Lee]) the generating of the intra predictor comprising using a mode direction or intra-prediction information (e.g. see mode direction in Fig. 3C; [Lee; 10; 05]); to reference pixels spatially neighboring the current block (e.g. see analogous in Fig. 3; [Lee; 7: 10]); 
generating a merge-indexed predictor for the current block based on a selected merge candidate from a merge candidates list, (e.g. see merge candidate selection in Figs. 1A, 2A) [Lee]);  the generating of the merge-indexed predictor comprises using inter-prediction motion information to reference pixels in other video pictures; (e.g. Fig. 3A; [Lee; 7: 20])
generating a final predictor for the current block using both the intra predictor and the merge-indexed predictor; and (e.g. Figs. (6 -8); [Lee; 19: 50])
encoding or decoding the current block by using the final predictor, wherein the intra-prediction information or the inter-prediction motion information is referenced by subsequently encoded or decoded blocks, and (e.g. see intra mode (110) and inter mode (210) in the encoder – Fig 1, decoder – Fig. 10; [Lee]).
With regard to the new amendments provided, wherein the selected merge candidate is selected based on a signaled or parsed merge index, and * *-2-Application Serial No. 16/047,506Attorney Docket No.: MDTK.0276USwherein the merge candidate list includes one or more merge candidates motion information that is implicitly derived - Oh et al. teaches (e.g. a merge list generation (s230, Fig. 3), comprising plurality of candidates (s250), where the predictor is similarly computed, selected and signaling via “index-syntax” (s260) emphasis added, also processed with the video data stream during codec process (s260); [Oh; 8: 57], and encapsulated in the slice header, as recites in at least [Oh; 8: 07].)
	Lee similarly teaches an encoding process of the same (Fig. 2A), employing (e.g. merge list generation (s230), similarly including indexation of the candidates in the list (s250); and a decoding reversal technique in (Fig. 1), including the parsing and use of the candidate syntax, as described in at least Fig. 9; [Lee; 7: 50; 21: 20].)
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention, to modify the teachings of Oh with the merging candidate technique of Lee in order to provide (e.g. accurately and effectively determine the best merge candidate merge candidate list for data coding; [Lee; Summary; 13: 25].)

Claim 2. (Original) Oh/Lee discloses - The method of claim 1, wherein determining whether to use the combined prediction mode comprises determining whether an explicitly signaled flag for the combined prediction mode is set in a bitstream that encodes the current block; (e.g. see [Lee; 7: 30]; and syntax flag in Fig. 9; [Lee]; the same motivation applies as given to Claim 1 above.)  

Claim 3. (Original) Oh/Lee discloses - The method of claim 2, wherein the explicitly signaled flag is encoded in at least one of coding unit (CU) level, coding tree unit (CTU) level, slice level, picture level, sequence parameter set (SPS) level, and picture parameter set (PPS) level; (e.g. syntax encapsulation in the packet slice head; [Oh; 8: 07]; and see Fig. 10; [Lee; 22: 35]; the same motivation applies as given to Claim 1 above.)  

Claim 4. (Original) Oh/Lee discloses - The method of claim 2, wherein the explicitly signaled flag is coded by using context coding; (The same rationale and motivation applies as given for the claims 1-2).

Claim 5. (Original) Oh/Lee discloses - The method of claim 1, wherein determining whether to use the combined prediction mode comprises determining whether to perform inter-prediction in addition to intra-prediction. (The same rationale and motivation applies as given for the claim 1.)

Claim 6. (Original) Oh/Lee discloses - The method of claim 1, wherein determining whether to use the combined prediction mode comprises determining whether to perform intra-prediction in addition to inter-prediction. (The same rationale and motivation applies as given for the claim 1.) 

Claim 7. (Original) Oh/Lee discloses - The method of claim 1, wherein a flag determining whether to use the combined prediction mode is implicitly derived. (The same rationale and motivation applies as given for the claims 1-2).

Claim 8. (Original) Oh/Lee discloses - The method of claim 7, wherein the flag is implicitly derived based on a width, a height, or a size of the current block, (e.g. see a width, a height, or a size partitioning data; Fig. 10; [Lee]) or a prediction type of a neighboring block of the current block (e.g. see Fig. 3A for neighboring prediction data; [Lee]; the same motivation applies as given to Claim 1 above.)

Claim 9. (Original) Oh/Lee discloses - The method of claim 1, wherein the selected merge candidate is selected based on a merge index that is explicitly encoded in a bitstream that includes the current block. (The same rationale and motivation applies as given for the claim 1.) 

Claim 10. (Original) Oh/Lee discloses - The method of claim 1, wherein the selected intra-prediction mode is selected based on an intra mode index that is explicitly encoded in a bitstream that includes the current block. (The same rationale and motivation applies as given for the claim 1.)  

Claim 11. (Original) Oh/Lee discloses - The method of claim 1, wherein the selected merge candidate is selected based on a merge index that is obtained by mapping an intra-prediction mode index through a pre-defined table; (e.g. see table; [Lee; 6: 13]; the same motivation applies as given to Claim 1 above.)
 
Claim 12. (Original) Oh/Lee discloses - The method of claim 1, wherein the merge candidates list does not include any merge candidate that requires explicit transmission of motion information; (e.g. merging candidate generation does not requires any explicit TX/Rx of motion information, as shown in Figs. 4 -8; [Lee]; the same motivation applies as given to Claim 1 above.)

Claim 13. (Currently Amended) Oh/Lee discloses - The method of claim 1, wherein the mode direction used to generate the intra predictor of the current block and motion information used to generate the merge-indexed predictor of the current block are saved for use by a -4-Application Serial No. 16/047,506 Attorney Docket No.: MDTK.0276USsubsequently coded block that is coded by intra mode, inter mode, or combined prediction mode (e.g. see Fig. 1 storage unit (195; 280). Figs. (1, 10) [Oh]; and see analogous memory used; [Lee; 10: 38]; the same motivation applies as given to Claim 1 above.)

Claim 14. (Original) Oh/Lee discloses - The method of claim 1, wherein encoding or decoding the current block by using the final predictor comprises using the intra predictor to encode or decode a first region of the current block and using the merge-indexed predictor to encode or decode a second region of the current block different from the first region; (e.g. see Fig. 3 for plurality of intra-mode regions, and see merge list generation in at least (610, 630, 650) Fig. 6; [Lee; 17: 30]; the same motivation applies as given to Claim 1 above.)  

Claim 15. (Original) Oh/Lee discloses - The method of claim 1, wherein generating the final predictor comprises obtaining a simple average or weighted sum of the generated intra predictor and the generated merge-indexed predictor; (e.g. see weighting average used in [Lee; 17: 25]; the same motivation applies as given to Claim 1 above.)  

Claim 16. (Original) Oh/Lee discloses - The method of claim 1, wherein the merge-indexed predictor is a first merge-indexed predictor, wherein the method further comprises generating a second merge-indexed predictor for the current block, and wherein generating the final predictor comprises obtaining a weighted sum of the generated intra predictor, the first merge-indexed predictor, and the second merge-indexed predictor; (e.g. see weighting average used in [Lee; 17: 25]; the same motivation applies as given to Claim 1 above.)  

Claim 17. (Original) Oh/Lee discloses - The method of claim 16, wherein the weighted sum is based on a first weight for the first merge-indexed predictor (e.g. for the first/second merge index (intra and/or inter; [Lee; 7: 01]) and a second weight for the second merge-indexed predictor, (e.g. for the first/second merge index (intra and/or inter; [Lee; 7: 01]) 
wherein the first weight is determined based on a first pixel distance between the current block and a first neighboring block that provides motion information for the first merge-indexed predictor, and (e.g. the collocated block located corresponding to a position of the current block in a picture temporally adjacent to the current block; Figs. (3 -4; [Lee; 7: 05; 07: 12]))
wherein the second weight is-5-Application Serial No. 16/047,506 Attorney Docket No.: MDTK.0276USdetermined based on a second pixel distance between the current block and a second neighboring block that provides motion information for the second merge-indexed predictor; (e.g. the collocated block located corresponding to a position of the current block in a picture temporally adjacent to the current block; Figs. (3 -4; [Lee; 7: 05; 07: 12]; same motivation applies as given to Claim 1 above.)  

Claim 18. (Currently Amended) Oh/Lee discloses - An electronic apparatus comprising: a video decoder circuit capable of: determining whether to use a combined prediction mode for a current block of pixels of the video picture; and when it is determined that the combined prediction mode is used: generating an intra predictor for the current block based on a selected intra-prediction mode, the generating of the intra predictor comprising using a mode direction or intra-prediction information to reference pixels spatially neighboring the current block; generating a merge-indexed predictor for the current block based on a selected merge candidate from a merge candidates list, the generating of the merge- indexed predictor comprises using inter-prediction motion information to reference pixels in other video pictures; generating a final predictor for the current block using both the intra predictor and the merge-indexed predictor; and decoding the current block by using the final predictor; and * *-6-Application Serial No. 16/047,506 Attorney Docket No.: MDTK.0276USoutputting the decoded current block of pixels, wherein the intra-prediction information or the inter-prediction motion information is referenced by subsequently decoded blocks, the selected merge candidate is selected based on a signaled or parsed merge index, and wherein the merge candidate list includes one or more merge candidates motion information that is implicitly derived. (Current lists all the same elements as described in Claim 1 above but in “Decoder apparatus form” rather than “Method form”, and is/are therefore rejected under the same premise, rationale and motivation.)  

Claim 19. (Currently Amended) Oh/Lee discloses - An electronic apparatus comprising: a video encoder circuit capable of: determining whether to use a combined prediction mode for a current block of pixels of the video picture; and when it is determined that the combined prediction mode is used: generating an intra predictor for the current block based on a selected intra-prediction mode, the generating of the intra predictor comprising using a mode direction or intra-prediction information to reference pixels spatially neighboring the current block; generating a merge-indexed predictor for the current block based on a selected merge candidate from a merge candidates list, the generating of the merge- indexed predictor comprises using inter-prediction motion information to reference pixels in other video pictures; * *-7-Application Serial No. 16/047,506 Attorney Docket No.: MDTK.0276USgenerating a final predictor for the current block using both the intra predictor and the merge-indexed predictor; and encoding the current block by using the final predictor; and storing the encoded current block in a bitstream, wherein the intra-prediction information or the inter-prediction motion information is referenced by subsequently encoded blocks, the selected merge candidate is selected based on a signaled or parsed merge index, and wherein the merge candidate list includes one or more merge candidates  motion information that is implicitly derived. (Current lists all the same elements as described in Claim 1 above but in “Encoder apparatus form” rather than “Method form”, and is/are therefore rejected under the same premise, rationale and motivation.)

     					     Examiner’s notes

8.	The referenced citations made in the rejection(s) above are intended to exemplify areas in the prior art document(s) in which the examiner believed are the most relevant to the claimed subject matter. However, it is incumbent upon the applicant to analyze the prior art document(s) in its/their entirety since other areas of the document(s) may be relied upon at a later time to substantiate examiner's rationale of record. A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ
303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984). However, "the prior art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or discourage the solution claimed .."In re Fulton, 391 F.3d 1195, 1201 USPQ2d 1141, 1146 (Fed. Cir. 2004).
                                                          Prior Art Citations

9.	The following List of prior art, made of record and not relied upon, is/are considered pertinent to applicant's disclosure:

9.1. Patent documentation:

US 10,742,974 B2		Park; et al.		H04N19/11; H04N19/159; H04N19/176
US 10,666,936 B2		Lee; et al.		H04N19/198; H04N19/159; H04N19/105; 
US 10,306,256 B2		Laroche; et al.	H04N19/52; H04N19/44; H04N19/436; 
US 9,948,951 B2		Ikai; et al.		H04N19/597; H04N19/176; H04N19/82; 
US 8,917,772 B2		Oh; et al.		H04N19/174; H04N19/593; H04N19/513; 

9.2. Non Patent Literature:

_ Redundancy reduction in Cbf and merging coding; Li; et al; 2010.
_ Unified Merge and AMVP candidates’ selection; Zheng; 2011.
_ Block Merging for Quadtree-Based Partitioning in HEVC; Helle; 2012.

     CONCLUSIONS

10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP 5 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1 .I 36(a), A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS PEREZ-FUENTES (luis.perez-fuentes@uspto.gov) whose telephone number is (571) 270 -1168. The examiner can be normally be reached on Monday-Friday 8am-5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, WILLIAM VAUGHN can be reached on (571) 272-3922. The fax phone number for the organization where this application or proceeding is assigned is (571) 272 -3922. Information regarding the status of an application may be obtained from Patent Application Information Retrieval (PAIR) system. Status information for published Applic. may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786 -9199 (USA OR CANADA) or (571) 272 -1000.

/LUIS PEREZ-FUENTES/
Primary Examiner, Art Unit 2481.